Citation Nr: 0510476	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  00-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from February 1974 
to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the veteran's petition to reopen his previously denied 
claim for service connection for a bilateral knee disability.  
Following receipt of notification of the December 1999 
decision, the veteran perfected a timely appeal with respect 
to the denial of his petition.  

In December 2002, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In July 2003, the Board remanded the veteran's new and 
material claim to the RO for further evidentiary development.  
Following completion of the requested action, the RO returned 
the veteran's case to the Board for final appellate review.  

Further review of the claims folder indicates that, by the 
December 1999 rating action, the RO denied the issue of 
entitlement to service connection for hypertension.  
Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of this claim.  In July 2003, the Board remanded this issue 
to the RO for further evidentiary development.  After 
completing the requested development, the RO, by an October 
2004 rating action, granted service connection for 
hypertension and for congestive heart failure with 
cardiomegaly (as secondary to the service-connected 
hypertension) and awarded compensable evaluations of 
10 percent and 100 percent, effective from November 1999, 
respectively for these disorders.  

The veteran has not expressed disagreement with the 
evaluations or effective dates assigned to his 
service-connected hypertension and congestive heart failure 
disorders.  Consequently, issues regarding the 
service-connected hypertension and congestive heart failure 
with cardiomegaly associated with hypertension are not before 
the Board for appellate review at this time.  

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  In a June 1976 decision, the RO denied service connection 
for a bilateral knee disability.  Although notified of the 
decision approximately one week later in June 1976, the 
veteran did not initiate an appeal of the denial.  

3.  The evidence received since the June 1976 denial of 
service connection for a bilateral knee disability includes 
service medical demonstrating diagnoses of bilateral 
chondromalacia patella not previously of record which bear 
directly and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
for entitlement to service connection for a bilateral knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence; however, the revision applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.  

By a letter dated in May 2004, the RO discussed the type of 
evidence necessary to support the veteran's new and material 
claim.  Also by this document, the RO notified the veteran 
that VA would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
In addition, the RO advised the veteran of attempts already 
made to obtain relevant evidence with regard to this issue.  
Further, the veteran was asked to submit "additional 
information or evidence."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  
In fact, 38 C.F.R. § 3.159(b)(1), which defines VA's notice 
requirements was cited in the October 2004 supplemental 
statement of the case (SSOC).  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letter was non-prejudicial error.  

Additionally, the December 1999 rating decision, the 
statement of the case (SOC) issued in April 2000, and the 
SSOCs issued in February 2001, January 2002, and October 2004 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his claim.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  In this regard, the Board notes that, 
following receipt of the May 2004 letter, the veteran 
responded in July 2004 that he had "no new evidence" to 
submit.  Additionally, following receipt of the most recent 
SSOC in October 2004, the veteran failed to respond with any 
additional information or evidence.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 122 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


Analysis

By a June 1976 rating action, the RO denied service 
connection for a bilateral knee disability.  According to the 
relevant evidence available at that time, the service 
enlistment examination conducted in January 1974 reflected 
the presence of a one-and-a-half inch scar on the veteran's 
left medial thigh.  Additional service medical records noted 
periodic complaints of bilateral knee pain.  Specifically, in 
February 1975, the veteran sought treatment for complaints of 
bilateral knee pain.  Bilateral abnormal kneecaps existing 
prior to service were diagnosed.  At the August 1975 
separation examination, the veteran reported having 
previously experienced, or experiencing at that time, a 
"trick" or locked knee.  The separation evaluation 
demonstrated an abnormal lower extremity (which was 
characterized as a knee profile) and reflected the presence 
of a scar on the veteran's left lower leg.  Approximately 
one-and-a-half weeks later, the veteran sought treatment for 
complaints of pain in his left kneecap.  The treating 
physician noted that the veteran had a permanent profile for 
his knee and instructed the veteran to use a heating pad and 
aspirin and to return to duty.  

According to relevant post-service medical records, in May 
1976, the veteran sought VA treatment for complaints of pain, 
swelling, weakness, and instability of his knees.  A physical 
examination of these joints showed no swelling, and X-rays 
taken at that time were normal.  

In June 1976, the RO considered these in-service, and 
post-service, medical records and concluded that they 
demonstrated that the veteran's bilateral abnormal kneecaps 
existed prior to his active military duty and were not 
aggravated by such service.  Consequently, the RO denied 
service connection for a bilateral knee disability.  
Approximately one week later in June 1976, the RO notified 
the veteran of this decision.  The veteran did not initiate 
an appeal of the denial.  Consequently, the RO's decision is 
final.  38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 19.112, 19.118, 
19.153 (1975); and currently 38 U.S.C.A. § 7105 (West 2002) 
and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

The additional records received since the prior final denial 
in June 1976 include the veteran's repeated contentions that 
he had no knee problems prior to active military duty and, in 
fact, that such symptoms (including pain in particular) began 
during service and have continued since then.  See, e.g., 
December 2002 hearing transcript (T.) at 2-6, 9-11.  Also 
received since the June 1976 prior final denial is a July 
1989 report of X-rays taken of the veteran's right knee due 
to complaints of pain in that joint.  In particular, this 
report showed no fractures or other acute osseous 
abnormalities, no evidence of effusion, and relatively 
well-maintained joint spaces.  Subsequently, in September 
1989, the veteran sought additional treatment for complaints 
of bilateral knee pain.  At a VA general medical examination 
conducted in April 2001, a musculoskeletal evaluation 
demonstrated that the veteran's bones and joints were in 
satisfactory condition.  

A VA request for information shows that in May 2004 the 
service department mailed requested additional service 
medical records to the RO.  An envelope associated with this 
report includes service medical reports apparently not 
previously of record, including a September 1974 consultation 
report noting the veteran complained of a six week history of 
knee pain and providing a diagnosis of bilateral 
chondromalacia.  A January 1975 report noted the veteran had 
a permanent profile for chondromalacia.  

The Board finds that the evidence added to the claims file 
since the June 1976 rating decision includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence consists of service medical records 
indicating a diagnosis of bilateral chondromalacia during 
active service.  As this evidence was not of record at the 
time of the last final decision and as it addresses directly 
the basis for the prior denial of the veteran's claim, it is 
"new and material" and the claim must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.



REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claim by correspondence dated 
in May 2004.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records dated in September 1974 
show the veteran complained of a six week history of knee 
pain.  A diagnosis of bilateral chondromalacia was provided.  
A January 1975 report noted the veteran had a permanent 
profile for chondromalacia.  Although VA records dated in 
September 1989 show the veteran complained of bilateral knee 
pain, no diagnosis of a present chronic disability has been 
provided.  As the recently obtained service medical records 
show the veteran was treated for bilateral chondromalacia, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
he has a present bilateral knee 
disability as a result of an injury or 
disease incurred or aggravated during 
active service.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the evidence of 
record, including the service medical 
reports dated in September 1974 and 
January 1975.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


